Order entered May 31, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01486-CV

                           EDITH BETH GRUBAUGH, Appellant

                                               V.

          JOSE ALMANZA GOMEZ AND TESCO CORPORATION, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-07002

                                           ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Lewis

       Before the Court is appellant’s May 24, 2013 motion to modify the judgment to reflect

that the parties shall bear their own costs of the appeal. This Court’s judgment already provides

that costs may be assessed in accordance with any agreement of the parties. Accordingly, we

DENY appellant’s motion.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE